Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guy, Sr. et al. (referred to herein as Guy)(USPGPub 2015/011170) in view of Scarborough et al. (USPGPub 2006/0147545).
Regarding claims 1-4, Guy teaches introducing dry HA powder as an active biomolecule into a non-thermal plasma stream (claims 3 and 13) wherein the plasma is used to depositing a continuous, dry coating (Figs. 2-3 and 7) on a tooth wherein the coating does not require any other components.
Regarding claims 6, the teachings of Guy are as shown above.  Guy fails to teach wherein the coating comprises the layers described and layered in the manner claimed. However, Scarborough teaches that it is known to combine pharmaceutical agents with hydroxyapatite [0049] in bone-type repair compositions (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include any pharmaceutical agents of Guy in the hydroxyapatite filler composition of Guy as guided by Scarborough in order to gain any benefit provided by any drug based on what the intended purpose of the drug is (e.g., antimicrobial).  The teachings of Guy in view of Scarborough are as shown above. Guy in view of Scarborough fails to teach wherein the coating process is separated into two coating steps as claimed.  However, in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).
Regarding claim 7, further teaches the use of collagen [0049], wherein the exposure of collagen to the plasma causes crosslinking in the current application and so it would therefore be expected to in the combination of prior art as described.
Regarding claim 8, the teachings of Guy in view of Scarborough are as shown above. Guy in view of Scarborough fails to teach adding materials up or downstream of other materials.  However, Guy generally describes the deposition of a pure material in the form of hydroxyapatite powder.  Therefore Guy reasonably describes one source and point of entry for a given material.  Therefore in a modification of Guy so as to supply two materials, given a limited number of possibilities (i.e., either providing them together through the same inlet or separately through two inlets) it would have been obvious “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to perform either wherein both would presumably have provided predictable results.  Further, it cannot be stated if the materials would be provided at the same inlet level or with one being further downstream than the other.  However, again, given a limited number of possibilities (i.e., providing them at the same inlet level or different inlet levels) it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt either method with both presumably providing predictable results.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396. 
Regarding claim 9, Guy further teaches wherein the plasma employed is an afterglow plasma [0020].
Regarding claims 16 and 19, teachings of Guy are as shown above.  Guy fails to teach wherein the coating comprises the layers described and layered in the manner claimed. However, Scarborough teaches that it is known to combine pharmaceutical agents with hydroxyapatite [0049] in bone-type repair compositions (abstract).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include any pharmaceutical agents of Guy in the hydroxyapatite filler composition of Guy as guided by Scarborough in order to gain any benefit provided by any drug based on what the intended purpose of the drug is (e.g., antimicrobial).  The teachings of Guy in view of Scarborough are as shown above. Guy in view of Scarborough fails to teach wherein the coating process is separated into two coating steps as claimed.  However, in general, the transposition of process steps or the splitting of one step into two, wherein the processes are substantially identical or equivalent in terms of function, manner and result is held to not patentably distinguish the processes. See Ex parte Rubin, 128 USPQ 440 (Bd. Pat. App. 1959). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results). The teachings of Guy in view of Scarborough are as shown above. Guy in view of Scarborough fails to teach adding materials up or downstream of other materials.  However, Guy generally describes the deposition of a pure material in the form of hydroxyapatite powder.  Therefore Guy reasonably describes one source and point of entry for a given material.  Therefore in a modification of Guy so as to supply two materials, given a limited number of possibilities (i.e., either providing them together through the same inlet or separately through two inlets) it would have been obvious “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to perform either wherein both would presumably have provided predictable results.  Further, it cannot be stated if the materials would be provided at the same inlet level or with one being further downstream than the other.  However, again, given a limited number of possibilities (i.e., providing them at the same inlet level or different inlet levels) it would have been considered “obvious to try” for one of ordinary skill in the art before the effective filing date of the claimed invention to attempt either method with both presumably providing predictable results.  See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further as relates to the second layer reducing the elution rate of a second underlayer, it is logical that any overlayer would presumably reduce the ability of the underlayer to elute given that it would be a physical barrier between the underlayer and the body in this instance. Further it is noted that Scarborough teaches a plurality of active agents and biomolecules, many of which are presented in the current specification that would read on the melting point limitations of the current claims.
Regarding claim 18,  the teachings of Guy in view of Scarborough fails to teach the thickness of coating claimed.  Guy teaches a larger thickness in general.  However, Guy teaches that the coating itself has a coating thickness so as to fill up voided areas that have suffered loss of material, wherein the deposition thickness is relative to the depth of the area needing to be filled. Therefore in the absence of criticality of the thickness range of the current claims it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the coating thickness of Guy in view of Scarborough in order to allow the filling of cracks of varying depths within a range. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art.  In re Boesch, CCPA 1980, 617 F.2d 272, 205 USPQ215.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Guy, Sr. et al. (referred to herein as Guy)(USPGPub 2015/011170) in view of Scarborough et al. (USPGPub 2006/0147545) as applied to claims 1-4, 6-9, 16 and 18-19 above and further in view of Qu et al. (“Silver/hydroxyapatite composite coating on porous titanium surfaces by sol-gel method” Journal of Biomedical Materials Research: Part B Applied Materials,  02-2011, Vol. 97B, pp. 40-48).
Regarding claims 5, the teachings of Guy are as shown above.  Guy fails to teach wherein the hydroxyapatite coating occurs on the surface of a multiwell plate.  However, Qu shows that hydroxyapatite is known to be provided in multiwell plates for the purpose of culturing cells thereon (see Evaluation of Biocompatibility).  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide hydroxyapatite on the interior of a multiwell plate using the HA application technique of Guy in order to allow for testing on HA surfaces for purposes such as cell culture as is shown to be desirable by Qu.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Guy, Sr. et al. (referred to herein as Guy)(USPGPub 2015/011170) in view of Scarborough et al. (USPGPub 2006/0147545) as applied to claims 1-4, 6-9, 16 and 18-19  above and further in view of Zhao et al. (USPGPub 2011/0039355).
Regarding claim 25, the teachings of Guy are as shown above. Further Guy teaches wherein the power consumption is in the range claimed [0026].  Guy fails to teach pulsing the plasma. However, Zhao teaches that the pulsing of plasma during plasma deposition process is done in order to control plasma uniformity [0085-0087], wherein those of ordinary skill in the art would readily recognize that plasma uniformity in plasma deposition processes would directly affect deposition uniformity.  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to control the plasma uniformity of Guy as guided by Zhao in order to control the plasma deposition uniformity in the process of Guy.
Claims 27 is rejected under 35 U.S.C. 103 as being unpatentable over Guy, Sr. et al. (referred to herein as Guy)(USPGPub 2015/011170) in view of Scarborough et al. (USPGPub 2006/0147545) as applied to claims 1-4, 6-9, 16 an 18-19 above and further in view of R1 (“LBR Hardness Melting Plot”, Some Fundamentals of Mineralogy and Geochemistry, 2/2008. p.1).
Regarding claim 27, the teachings of Guy in view of Scarborough are as shown above. Guy in view of Scarborough fails to teach the Mohs hardness of the active agents employed.  However, R1 general teaches that it is realized by those of ordinary skill in the art that higher hardness materials are also higher melting temperature materials or in other words, hardness generally affects or relates to melting temperature.  Therefore in the absence of criticality of the specific Mohs hardness of the current claims, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the hardness of the materials used in order to control the melting temperature of the compounds used, which is particularly pertinent in a plasma based process wherein plasma can melt components in different way.

Allowable Subject Matter
	Claims 10-11 and 14-15 were allowed.
Claims 20 and 26 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  it is not known in the prior art to 1)expose a substrate to  a pharmaceutical agent and plasma in the absence of polymers, binders, linkers and excipients to deposit at least a first layer of pharmaceutical agent onto the substrate wherein the pharmaceutical agent retains its pharmaceutical activity and exposing the substrate to a second layer comprising a biomolecule to form a second outermost coating wherein the biomolecule maintains its biological activity and wherein the second layer reduces the elution rate of the first layer and wherein at least one of the pharmaceutical agent or biomolecule are introduced into the plasma in the form of dry particles and wherein the plasma power applied during exposure to the biomolecule is greater that during exposure of the pharmaceutical agent to plasma as in claim 20 or to 2) introduce a plurality of dry particles into a non-thermal plasma wherein each particle is chosen from an active agent in the form of a biomolecule or pharmaceutical agent and exposing the dry particles to a plasma so as to deposit a continuous dry coating onto the substrate and wherein the dry powder is entrapped in or on a foam, mesh or fabric surface and the plurality of particles are introduced to the plasma by blowing gas through the foam, mesh or fabric as in claim 26.
The most pertinent prior art (Guy et al.) teaches depositing HA particles using a non-thermal plasma source.  However, Guy fails to teach the use of plural active agents or the use of a foam or porous type material associated with the provision of the dry powder material.
Another prior art (previously cited as Qu) teaches that it is known to use HA particles in conjunction with multiplate wells but is otherwise largely unrelated to the issues solved by the current application.
Another prior art Scarborough teaches that it is known to include other active agent in hydroxyapatite filler materials but is otherwise largely unrelated to the issues solved by the current application.
Another prior art (Zhao et al.) teaches the general advantages of plasma pulsing in coating operations but is otherwise largely unrelated to the issues solved by the current application.
Response to Arguments
 	The applicants arguments are generally moot in view of the newly indicated allowable claims and the modifications to the rejections based on the applicants amendments.  However, it should be specifically noted that Scarborough teaches a plurality of drugs and active agents that may be employed as well as the collagen mentioned above, many of which are specifically mentioned in the current application.  As such, any one of those compounds may also reasonably be employed as the pharmaceutical agent of Guy in view of Scarborough, rendering the current claims unpatentable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717